UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 or ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-54167 Sanomedics International Holdings, Inc. (Exact name of registrant as specified in its charter) Delaware 27-3320809 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 444 Brickell Avenue, Suite 415, Miami, Florida (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (305) 433-7814 Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes ¨ No x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. 11,037,976 shares of common stock are issued and outstanding as of May 9, 2014. TABLE OF CONTENTS Page No. PART I.– FINANCIAL INFORMATION Item 1. Financial Statements. 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 19 Item 4. Controls and Procedures. 19 PART II– OTHER INFORMATION Item 1. Legal Proceedings. 20 Item 1A. Risk Factors. 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 20 Item 3. Defaults Upon Senior Securities. 21 Item 4. Mine Safety Disclosures. 21 Item 5. Other Information. 21 Item 6. Exhibits. 22 2 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING INFORMATION This report includes forward-looking statements that relate to future events or our future financial performance and involve known and unknown risks, uncertainties and other factors that may cause our actual results, levels of activity, performance or achievements to differ materially from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. Words such as, but not limited to, “believe,” “expect,” “anticipate,” “estimate,” “intend,” “plan,” “targets,” “likely,” “aim,” “will,” “would,” “could,” and similar expressions or phrases identify forward-looking statements. We have based these forward-looking statements largely on our current expectations and future events and financial trends that we believe may affect our financial condition, results of operation, business strategy and financial needs. Forward-looking statements include, but are not limited to, statements about our: ● our revenues and profits are not assured, ● we may be unable to continue as a going concern, ● ability to close the pending acquisition, ● our ability to pay our obligations represented by secured notes when they become due, ● we may not be able to obtain the substantial additional capital we need, ● cost and quality issues might arise from our dependence on a third-party, sole source Chinese manufacturer, ● we may be unable to make or successfully integrate acquisitions, ● we may not be able to compete effectively, ● our research and development may be unsuccessful; our next generation products may not be developed, or if developed, may fail to win commercial acceptance, ● we may be unable to develop next generation products if we cannot hire electrical engineers, ● growth, if any, could be unmanageable, ● product shortages may arise if our contract manufacturer fails to comply with government regulations, ● our medical devices may not meet government regulations, ● current economic conditions may jeopardize our fund-raising efforts, ● our intellectual property may not be protectable, ● we face intellectual property risks that may negatively affect our brand names, reputation, revenues, and potential profitability, ● our trademarks are valuable, and any inability to protect them could reduce the value of our products and brands, ● product warranties and product liabilities could be costly, ● we may be unable to replace current management, we may receive unfavorable results in the outcome of any pending lawsuits. ● management actions could cause substantial dilution and stock price declines and discourage a takeover, ● we are engaged in a number of related party transactions, ● management could terminate employment, and our operations and viability would be hurt, if we cannot fund the 2010 bonuses and accrued salaries which were earned, ● our common stock is quoted on the OTC Markets, which may discourage investors from purchasing it more than if it was listed on a national exchange, ● our common stock is illiquid, ● the application of the “penny stock” rules could adversely affect transactions in our common stock and could increase transaction cost, ● the price of our common stock may be very volatile, ● a significant portion of our outstanding shares are restricted securities and the sale of those shares will depress our stock price ● as an issuer of a “penny stock,” the protection provided by the Federal securities laws relating to forward looking statements does not apply to us, and ● we have not paid dividends in the past and do not expect to pay dividends for the foreseeable future. Any return on investment may be limited to the value of our common stock, if any. 3 You should read thoroughly this report and the documents that we refer to herein with the understanding that our actual future results may be materially different from and/or worse than what we expect. We qualify all of our forward-looking statements by these cautionary statements including those made in Part I. Item 1A. Risk Factors appearing in our Annual Report on Form 10-K and 10-K/A for the year ended December 31, 2013. Other sections of this report include additional factors which could adversely impact our business and financial performance. New risk factors emerge from time to time and it is not possible for our management to predict all risk factors, nor can we assess the impact of all factors on our business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements. Except for our ongoing obligations to disclose material information under the Federal securities laws, we undertake no obligation to release publicly any revisions to any forward-looking statements, to report events or to report the occurrence of unanticipated events. These forward-looking statements speak only as of the date of this report, and you should not rely on these statements without also considering the risks and uncertainties associated with these statements and our business. OTHER PERTINENT INFORMATION Unless specifically set forth to the contrary, when used in this report the terms “we,” “our,” “us,” and similar terms refers to Sanomedics International Holdings, Inc., a Delaware corporation, and our wholly-owned subsidiaries. In addition, the “first quarter of 2014” refers to the three months ended March 31, 2014, the “first quarter of 2013” refers to the three months ended March 31, 2013, and “2013” refers to the year ending December 31, 2013. Unless specifically set forth to the contrary, the information which appears on our website at www.sanomedics.com and www.thermomedics.com is not part of this report. 4 PART I – FINANCIAL INFORMATION Item 1. Financial Statements. Sanomedics International Holdings, Inc. Condensed Consolidated Balance Sheets March 31 December 31, (Unaudited) (Audited) Assets Current Assets Cash $ $ Accounts receivable Inventories Prepaid expense Total Current Assets Fixed assets, net Patents, net Deposit Total Assets $ $ Liabilities and Stockholders’ Deficit Current Liabilities Accrued salaries payable $ $ Accounts payable and other liabilities Accrued interest payable Accrual for contingencies on contract rescission Revolving line of credit - Notes payable - related parties net of discount, current portion - Convertible notes payable, net of discount Derivative liabilities Due to related parties Total Current Liabilities Notes payable - related parties net of discount,net of current portion Total Liabilities Commitments and Contingencies Stockholders’ Deficit Preferred stock, $0.001 par value: 1,000 shares authorized, issued and outstanding as of March 31, 2014 and December 31, 2013, respectively 1 1 Common stock, $0.001 par value: 250,000,000 shares authorized, 10,122,170 and 4,545,119 issued and outstanding as of March 31, 2014 and December 31, 2013, respectively. Additional paid in capital Stock subscription receivable ) ) Accumulated deficit ) ) Total Stockholders’ Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ See accompanying notes to condensed consolidated financial statements. 5 Sanomedics International Holdings, Inc. Condensed Consolidated Statements of Operations For the Three Months Ended March 31, Revenues, net $ $ Cost of goods sold Gross profit Operating expenses General and administrative Stock compensation Research and development Depreciation and amortization Total operating expenses Loss from operations ) ) Other income (expense) Amortization of debt discount ) ) Derivative expense ) - Change in fair value of derivative liabilities - Interest expense ) ) Total other expense ) ) Net loss before income taxes ) ) Income taxes - - Net loss $ ) $ ) Net loss per share - basic and diluted $ ) $ ) Weighted average number of shares outstanding during the period - basic and diluted See accompanying notes to condensed consolidated financial statements. 6 Sanomedics International Holdings, Inc. Condensed Consolidated Statements of Cash Flows For the Three Months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities Depreciation and amortization Stock compensation Amortization of debt discount on convertible notes Derivative expense - Change in fair value of derivative liabilities ) - Changes in operating assets and liabilities Accounts receivable ) ) Inventories ) Prepaid expensesand deposits ) ) Accrued salaries payable - Accounts payable and other liabilities Accrued interest payable Accrual for contingencies on contract rescission ) - Due to related parties Net Cash Used In Operating Activities ) ) CASH FLOWS USED FROM INVESTING ACTIVITIES Purchase of fixed assets ) - Net Cash Used In Investing Activities ) - CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from convertible notes payable- related party Proceeds from revolving line of credit, net - Proceeds from convertible notes payable - Payments of convertible notes payable ) - Net Cash Provided By Financing Activities Net increase (decrease) in cash ) Cash - beginning of period Cash - end of period $ $ Supplemental Disclosure of Cash Flow Information Cash paid during the period for: Income taxes $
